56 F.3d 69NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
John SMITH, Appellant,v.UNITED STATES of America, Appellee.
No. 94-2442
United States Court of Appeals,Eighth Circuit.
Submitted:  May 18, 1995Filed:  May 25, 1995

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
John Smith, a federal inmate who has been given federal witness security protection, brought a "Petition for Writ of Habeas Corpus" against the United States.  He claimed that his confinement in a special management unit at the Federal Correctional Institution in Sandstone, Minnesota, violated his constitutional rights.  The district court1 dismissed the action, and he appeals.


2
After careful review of the record and the parties' briefs, we conclude that the district court properly denied relief.  Accordingly, we affirm.  See 8th Cir.  R. 47B. We deny Smith's motion to change the case title to reflect his true name, and also deny his motion for leave to amend the record.



1
 The Honorable Diana E. Murphy, then Chief Judge, United States District Court for the District of Minnesota, now United States Circuit Judge, adopting the report and recommendation of the Honorable Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota